Exhibit 99.1 ValueVision Reports First Quarter 2013 Results MINNEAPOLIS, MN – May 22, 2013 – ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer with TV distribution into over 85 million homes, today announced results for its fiscal 2013 first quarter (Q1’13) ended May 4, 2013. ValueVision will host an investor conference call/webcast today at 4:30 pm ET, details below. During the first quarter, ValueVision achieved net sales of $151.4 million, adjusted EBITDA of $5.8 million, and net income of $1 million. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Three months ended 5/4/2013 4/28/2012 Q1 '13 Q1 '12 Change Net Sales $ $ 11 % Gross Profit $ $ 12 % Gross Profit % % % +30bps EBITDA, as adjusted $ $ ) $ Net Income/(Loss) $ $ ) $ Homes (Average 000s) 4 % Net Shipped Units (000s) 12
